                             United States District Court
                              Middle District of Florida
                                Jacksonville Division

UNITED STATES OF AMERICA

v.                                                          NO. 3:20-cr-65-J-32PDB

TRAVIS RYAN PRITCHARD


                                 Clerk’s Minutes

 Proceeding                    Arraignment (Superseding Indictment)
 Date                          September 2, 2020
 Time                          10:04―18 a.m.
 Judge                         Patricia Barksdale, United States Magistrate Judge
 Courtroom Deputy              Angela Loeschen, Courtroom Deputy
 Counsel for United States     Kelly Karase, Assistant United States Attorney
 Counsel for Defendant         Bryan DeMaggio, Esquire
 Digital/Reporter              Digital

Messrs. Pritchard and DeMaggio were present by video teleconference.

Ms. Karase was in the courtroom.

Mr. Pritchard stated that, after speaking with Mr. DeMaggio, he consents to
attending the proceeding by video teleconference.

Mr. Pritchard confirmed he can hear and see the proceeding clearly.

Judge Barksdale asked Mr. Pritchard questions to assess competency.

Mr. Pritchard stated that he has received a copy of the superseding indictment.

Judge Barksdale advised Mr. Pritchard of his rights, the charges, and the possible
penalties.

Mr. Pritchard entered pleas of not guilty to counts one through five of the superseding
indictment.

Mr. Pritchard confirmed he could see and hear and hear the proceeding clearly.
